Exhibit 10.1

SEVERANCE PROTECTION AGREEMENT

SEVERANCE PROTECTION AGREEMENT dated _______, ___ 2006, by and between SAIC,
Inc., a Delaware corporation (the “Company”), and ______ (the “Executive”).

PURPOSE

The Board of Directors of the Company (the “Board”) recognizes that the
possibility of a Change in Control (as hereinafter defined) of the Company
exists and that the threat or occurrence of a Change in Control may result in
the distraction of its key management personnel because of the uncertainties
inherent in such a situation.

The Board has determined that it is essential and in the best interests of the
Company and its stockholders to retain the services of the Executive in the
event of the threat or occurrence of a Change in Control and to ensure the
Executive’s continued dedication and efforts in such event without undue concern
for the Executive’s personal financial and employment security.

In order to induce the Executive to remain in the employ of the Company,
particularly in the event of the threat or occurrence of a Change in Control,
the Company desires to enter into this Agreement to provide the Executive with
certain benefits in the event the Executive’s employment is terminated as a
result of, or in connection with, a Change in Control.

NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, it is agreed as follows:

SECTION 1. Definitions.

For purposes of this Agreement, the following terms have the meanings set forth
below:

“Accrued Compensation” means an amount which includes all amounts earned or
accrued by the Executive through and including the Termination Date but not paid
to the Executive on or prior to such date, including (a) all base salary,
(b) reimbursement for all reasonable and necessary expenses incurred by the
Executive on behalf of the Company during the period ending on the Termination
Date, (c) all vacation pay and (d) all bonuses and incentive compensation (other
than the Pro Rata Bonus).

“Base Salary Amount” means the greater of the Executive’s annual base salary
(a) at the rate in effect on the Termination Date and (b) at the highest rate in
effect at any time during the 180-day period prior to a Change in Control, and
will include all amounts of the Executive’s base salary that are deferred under
any qualified or non-qualified employee benefit plan of the Company or any other
agreement or arrangement.

“Beneficial Owner” has the meaning as used in Rule 13d-3 promulgated under the
Securities Exchange Act. The terms “Beneficially Owned” and “Beneficial
Ownership” each have a correlative meaning.

“Board” means the Board of Directors of the Company.

“Bonus Amount” means the greater of (a) the annual bonus paid or payable to the
Executive pursuant to any annual bonus or incentive plan maintained by the
Company in respect of the fiscal year ending immediately prior to the fiscal
year in which the Termination Date occurs, (b) the average of the annual bonus
paid or payable to the Executive pursuant to any annual bonus or incentive plan
maintained by the Company in respect of each of the three fiscal years ending
immediately prior to the fiscal year in which the Termination Date occurs (or,
if higher, ending in respect of each of the three fiscal years ending
immediately prior to the year in which the

 

1



--------------------------------------------------------------------------------

Change in Control occurs) or (c) in the event that the Executive was not
employed by the Company for the entire fiscal year ending immediately prior to
the fiscal year in which the Termination Date occurs, the annual target bonus
established and payable to the Executive pursuant to any annual bonus or
incentive plan maintained by the Company in respect of the fiscal year ending
during the fiscal year in which the Termination Date occurs. Bonus Amount
includes only the short-term incentive portion of the annual bonus and does not
include restricted stock awards, options or other long-term incentive
compensation awarded to the Executive.

“Cause” for the termination of the Executive’s employment with the Company will
be deemed to exist if (a) the Executive has been convicted for committing an act
of fraud, embezzlement, theft or other act constituting a felony (other than
traffic related offenses or as a result of vicarious liability), (b) the
Executive willfully engages in illegal conduct or gross misconduct that is
significantly injurious to the Company; however, no act or failure to act, on
the Executive’s part shall be considered “willful” unless done or omitted to be
done, by the Executive not in good faith and without reasonable belief that his
or her action or omission was in the best interest of the Company or (c) failure
to perform his or her duties in a reasonably satisfactory manner after the
receipt of a notice from the Company detailing such failure if the failure is
incapable of cure, and if the failure is capable of cure, upon the failure to
cure such failure within 30 days of such notice or upon its recurrence.

“Change in Control” of the Company means, and shall be deemed to have occurred
upon, any of the following events:

(a) The acquisition by any Person of beneficial ownership (as defined in Rule
13d-3 of the General Rules and Regulations under the Securities Exchange Act) of
twenty-five percent (25%) or more of the outstanding voting securities;
provided, however, that the following acquisitions shall not constitute a Change
in Control for purposes of this subparagraph (a): (A) any acquisition directly
from the Company; (B) any acquisition by the Company or any of its Subsidiaries;
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Subsidiaries; or (D) any acquisition by
any corporation pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subparagraph (c) below; or

(b) Individuals who, as of July 14, 2006, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual who becomes a director of the Company
subsequent to July 14, 2006 and whose election, or whose nomination for election
by the Company’s stockholders, to the Board was either (i) approved by a vote of
at least a majority of the directors then comprising the Incumbent Board or
(ii) recommended by a nominating committee comprised entirely of directors who
are then Incumbent Board members shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest (as such terms are used in Rule 14a-11 of
Regulation 14A promulgated under the Securities Exchange Act), other actual or
threatened solicitation of proxies or consents or an actual or threatened tender
offer; or

(c) Consummation of a reorganization, merger, or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless following such Business
Combination, (i) all or substantially all of the Persons who were the Beneficial
Owners, respectively, of the outstanding shares and outstanding voting
securities immediately prior to such Business Combination own, directly or
indirectly, more than fifty percent (50%) of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the Company, as the case may be, of the entity resulting from the
Business Combination (including, without limitation, an entity which as a result
of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the outstanding voting securities (provided, however,
that for purposes of this clause (i) any shares of common stock or voting
securities of such resulting entity received by such Beneficial Owners in such
Business Combination other than as the result of such Beneficial Owners’
ownership of outstanding shares or outstanding voting securities immediately
prior to such Business Combination shall not be considered to be

 

2



--------------------------------------------------------------------------------

owned by such Beneficial Owners for the purposes of calculating their percentage
of ownership of the outstanding common stock and voting power of the resulting
entity); (ii) no Person (excluding any entity resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such entity resulting from the Business Combination) beneficially owns, directly
or indirectly, twenty-five percent (25%) or more of the combined voting power of
the then outstanding voting securities of such entity resulting from the
Business Combination unless such Person owned twenty-five percent (25%) or more
of the outstanding shares or outstanding voting securities immediately prior to
the Business Combination; and (iii) at least a majority of the members of the
Board of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or the
action of the Board, providing for such Business Combination; or

(d) Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company.

For purposes of clause (c), any Person who acquires outstanding voting
securities of the entity resulting from the Business Combination by virtue of
ownership, prior to such Business Combination, of outstanding voting securities
of both the Company and the entity or entities with which the Company is
combined shall be treated as two Persons after the Business Combination, who
shall be treated as owning outstanding voting securities of the entity resulting
from the Business Combination by virtue of ownership, prior to such Business
Combination of, respectively, outstanding voting securities of the Company, and
of the entity or entities with which the Company is combined.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means SAIC, Inc., a Delaware corporation, provided that in recognition
of the fact that the Executive may be employed by Science Applications
International Corporation, a Delaware corporation and wholly-owned subsidiary of
the Company (“SAIC”), or by another direct or indirect Subsidiary of SAIC, Inc.,
the term “Company” when referring to the employment relationship and the
compensation or benefits related thereto shall include the employer of Executive
as the context requires.

“Continuation Period” has the meaning set forth in Section 3.1(b)(iii).

“Disability” means the status of disability determined conclusively by the
Company based upon certification of disability by the Social Security
Administration or upon such other proof as the Company may reasonably require,
effective upon receipt of such certification or other proof by the Company.

“Full Release” means a written release, timely executed so that it is fully
effective as of the date of payment pursuant to Section 3.1(b)(ii), in a form
satisfactory to the Company (and similar to the Agreement set forth in
Exhibit A) pursuant to which the Executive fully and completely releases the
Company from all claims that the Executive may have against the Company (other
than any claims that may or have arisen under this Agreement).

“Good Reason” means the occurrence of any of the events or conditions described
in clauses (a) through (g) hereof, without the Executive’s prior written
consent:

(a)(i) any material adverse change in the Executive’s status, position or
responsibilities (including reporting responsibilities) from the Executive’s
status, position or responsibilities as in effect at any time within 180 days
preceding the date of the Change in Control or at any time thereafter, (ii) any
assignment to the Executive of duties or responsibilities which are inconsistent
with the Executive’s status, position or responsibilities as in effect at any
time within 180 days preceding the date of the Change in Control or at any time
thereafter or (iii) in the case of an Executive who is an executive officer of
the Company a significant portion of whose responsibilities relate to the
Company’s status as a public company, the failure of such Executive to continue
to serve as an executive officer of a public company, in each case except in
connection with the termination of the

 

3



--------------------------------------------------------------------------------

Executive’s employment for Disability, Cause, as a result of the Executive’s
death or by the Executive other than for Good Reason;

(b) a reduction in Executive’s base salary or any failure to pay the Executive
any cash compensation to which the Executive is entitled within 15 days after
the date when due;

(c) the imposition of a requirement that the Executive be based (i) at any place
outside a 50-mile radius from the Executive’s principal place of employment
immediately prior to the Change in Control or (ii) at any location other than
the Company’s corporate headquarters or, if applicable, the headquarters of the
business unit by which he or she was employed immediately prior to the Change in
Control, except, in each case, for reasonably required travel on Company
business which is not materially greater in frequency or duration than prior to
the Change in Control;

(d) the insolvency or the filing (by any party, including the Company) of a
petition for bankruptcy with respect to the Company, which petition is not
dismissed within 60 days;

(e) any material breach by the Company of any provision of this Agreement;

(f) any purported termination of the Executive’s employment for Cause by the
Company which does not comply with the terms of this Agreement; or

(g) the failure of the Company to obtain, as contemplated in Section 7, an
agreement, reasonably satisfactory to the Executive, from any Successor to
assume and agree to perform this Agreement.

Notwithstanding anything to the contrary in this Agreement, no termination will
be deemed to be for Good Reason hereunder if it results from an isolated,
insubstantial and inadvertent action not taken by the Company in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive.

“Notice of Termination” means a written notice from the Company or the Executive
of the termination of the Executive’s employment which indicates the specific
termination provision in this Agreement relied upon and which sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

“Person” has the meaning as defined in Section 3(a)(9) of the Securities
Exchange Act and used in Section 13(d) or 14(d) of the Securities Exchange Act,
and will include any “group” as such term is used in such sections.

“Pro Rata Bonus” means an amount equal to the Bonus Amount multiplied by a
fraction, the numerator of which is the number of days elapsed in the then
fiscal year through and including the Termination Date and the denominator of
which is 365.

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Subsidiary” means any corporation with respect to which another specified
corporation has the power under ordinary circumstances to vote or direct the
voting of sufficient securities to elect a majority of the directors.

“Successor” means a corporation or other entity acquiring all or substantially
all the assets and business of the Company, whether by operation of law, by
assignment or otherwise.

“Termination Date” means (a) in the case of the Executive’s death, the
Executive’s date of death, (b) in the case of the termination of the Executive’s
employment with the Company by the Executive for Good Reason,

 

4



--------------------------------------------------------------------------------

five days after the date the Notice of Termination is received by the Company,
and (c) in all other cases, the date specified in the Notice of Termination;
provided that if the Executive’s employment is terminated by the Company for
Cause or due to Disability, the date specified in the Notice of Termination will
be at least 30 days after the date the Notice of Termination is given to the
Executive.

SECTION 2. Term of Agreement.

The term of this Agreement (the “Term”) will commence on the later of January 1,
2007 or the date of this Agreement, and will continue in effect until
December 31, 2007; provided that on December 31, 2007 and each anniversary of
such date thereafter, the Term shall automatically be extended for one
additional year unless, not later than October 1 of such year, the Company or
the Executive shall have given notice not to extend the Term; and further
provided that in the event a Change in Control occurs during the Term, the Term
will be extended to the date 24 months after the date of the occurrence of such
Change in Control.

Notwithstanding the foregoing and subject to Section 3.2, the Term shall be
deemed to have immediately expired without any further action and this Agreement
will immediately terminate and be of no further effect if any of the following
events occurs prior to a Change in Control:

(a) the Executive’s employment with the Company is terminated (whether by the
Company or the Executive) for any reason;

(b) the Executive’s employment is not terminated but there is a change in his or
her status, position or responsibilities (including reporting responsibilities)
from that which applied to Executive on the date of this Agreement; or

(c) the Executive reaches the mandatory retirement age applicable to the
Company’s executive officers under any stated policy of the Company, as may be
adopted and revised from time to time by the Board.

SECTION 3. Termination of Employment.

3.1 If, during the Term, the Executive’s employment with the Company is
terminated within 24 months following a Change in Control, the Executive will be
entitled to the following compensation and benefits:

(a) If the Executive’s employment with the Company is terminated (i) by the
Company for Cause or Disability, (ii) by reason of the Executive’s death or
(iii) by the Executive other than for Good Reason, the Company will pay to the
Executive the Accrued Compensation and, if such termination is other than by the
Company for Cause, a Pro Rata Bonus.

(b) If the Executive’s employment with the Company is terminated (whether by the
Company or the Executive) for any reason other than as specified in
Section 3.1(a), the Executive will be entitled to the following:

(i) the Company will pay the Executive all Accrued Compensation and a Pro Rata
Bonus;

(ii) subject to the Executive providing the Company with a Full Release, the
Company will pay the Executive as severance pay, and in lieu of any further
compensation for periods subsequent to the Termination Date, in a single payment
an amount in cash equal to two and one-half (2 1/2) times the sum of (A) the
Base Salary Amount and (B) the Bonus Amount;

(iii) subject to the Executive providing the Company with a Full Release and
complying with his or her obligations under Section 6, the Company will, for a
period of 36 months (the “Continuation Period”), at its expense provide to the
Executive and the Executive’s dependents and beneficiaries the same or
equivalent life insurance, disability, medical, dental, hospitalization,
financial counseling and tax consulting benefits

 

5



--------------------------------------------------------------------------------

(the “Continuation Period Benefits”) provided to other similarly situated
executives who continue in the employ of the Company during the Continuation
Period (“similarly situated executives”). The obligations of the Company to
provide the Executive and the Executive’s dependents and beneficiaries with the
Continuation Period Benefits shall not restrict or limit the Company’s right to
terminate or modify the benefits made available by the Company to its similarly
situated executives or other employees and following any such termination or
modification, the Continuation Period Benefits that Executive (and the
Executive’s dependents and beneficiaries) shall be entitled to receive shall be
so terminated or modified. The Company’s obligation hereunder with respect to
the foregoing benefits will be limited to the extent that the Executive obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Company may reduce the coverage of any benefits it is required to
provide the Executive hereunder as long as the coverages and benefits of the
combined benefit plans are no less favorable to the Executive than the coverages
and benefits required to be provided hereunder. This Section 3.1(b)(iii) will
not be interpreted so as to limit any benefits to which the Executive or the
Executive’s dependents or beneficiaries may be entitled under any of the
Company’s employee benefit plans, programs or practices following the
Executive’s termination of employment;

(iv) the Company shall provide the Executive with outplacement services suitable
to the Executive’s position for a period of 12 months or, if earlier, until the
first acceptance by the Executive of an offer of employment; and

(v) such other acceleration of vesting and other benefits provided in other
Company plans or agreements regarding options to purchase Company stock,
restricted stock, deferral of stock or other equity compensation awards granted
to or otherwise applicable to Executive.

(c) The amounts provided for in Section 3.1(a) and Sections 3.1(b)(i) and
(ii) will be paid in a single lump sum cash payment by the Company to the
Executive within five days after the Termination Date.

(d) The Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, and no
such payment will be offset or reduced by the amount of any compensation or
benefits provided to the Executive in any subsequent employment, except as
specifically provided in Section 3.1(b)(iii) and 3.1(b)(iv).

3.2 Notwithstanding anything in this Agreement to the contrary, if, within the
30 days immediately preceding a Change in Control, (i) the Executive’s
employment is terminated (whether by the Company or the Executive) for any
reason other than as specified in Section 3.1(a), or (ii) (A) there is a
material adverse change in the Executive’s status, position or responsibilities
(including reporting responsibilities) from that which applied to Executive on
the date of this Agreement, and (B) the Executive’s employment with the Company
is subsequently terminated within 24 months following a Change in Control
(whether by the Company or the Executive) for any reason other than as specified
in Section 3.1(a), the Executive shall be entitled to receive the benefits
provided in Section 3.1(b), provided that the amounts provided for in Sections
3.1(b)(i) and (ii) will be paid in a single lump sum cash payment by the Company
to the Executive within five days after the later of the Termination Date or the
Change in Control.

3.3 Except as otherwise noted herein, the compensation to be paid to the
Executive pursuant to Sections 3.1(a), 3.1(b)(i) and 3.1(b)(ii) of this
Agreement (whether by reason of Section 3.1(c) or Section 3.2) will be in lieu
of any similar severance or termination compensation (i.e., compensation based
directly on the Executive’s annual salary or annual salary and bonus) to which
the Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. With respect to any
other compensation and benefit to be paid or provided to the Executive pursuant
to this Section 3, the Executive will have the right to receive such
compensation or benefit as herein provided or, if determined by the Executive to
be more advantageous to the Executive, similar compensation or benefits to which
the Executive may be entitled under any other Company severance or termination
agreement, plan, program, policy, practice or arrangement. The Executive’s
entitlement to any compensation or benefits of a type not provided in this
Agreement will be

 

6



--------------------------------------------------------------------------------

determined in accordance with the Company’s employee benefit plans and other
applicable programs, policies and practices as in effect from time to time.

SECTION 4. Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company will be communicated by
a Notice of Termination to the Executive. For purposes of this Agreement, no
such purported termination will be effective without such Notice of Termination.

SECTION 5. Excise Tax Adjustments.

5.1 In the event Executive becomes entitled to receive the benefits provided
pursuant to Sections 3.1(b) or 3.2 herein, and the Company determines that such
benefits (the “Total Payments”) will be subject to the tax (the “Excise Tax”)
imposed by Section 4999 of the Code, or any similar tax that may hereafter be
imposed, the Company shall compute the “Net After-Tax Amount,” and the “Reduced
Amount,” and shall adjust the Total Payments as described below. The Net
After-Tax Amount shall mean the present value of all amounts payable to the
Executive hereunder, net of all federal income, excise and employment taxes
imposed on the Executive by reason of such payments. The Reduced Amount shall
mean the largest aggregate amount of the Total Payments that if paid to the
Executive would result in the Executive receiving a Net After-Tax Amount that is
equal to or greater than the Net After-Tax Amount that the Executive would have
received if the Total Payments had been made. If the Company determines that
there is a Reduced Amount, the Total Payments will be reduced to the Reduced
Amount. Such reduction shall be made by the Company with respect to benefits in
the order and in the amounts suggested by the Executive, except to the extent
that the Company determines that a different reduction or set of reductions
would significantly reduce the costs or administrative burdens of the Company.

5.2 For purposes of determining whether the Total Payments will be subject to
the Excise Tax and the amounts of such Excise Tax and for purposes of
determining the Reduced Amount and the Net After-Tax Amount:

(a) Any other payments or benefits received or to be received by the Executive
in connection with a Change in Control of the Company or the Executive’s
termination of employment (whether pursuant to the terms of this Agreement or
any other plan, arrangement, or agreement with the Company, or with any
individual, entity, or group of individuals or entities (individually and
collectively referred to in this subsection (a) as “Persons”) whose actions
result in a change in control of the Company or any Person affiliated with the
Company or such Persons) shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “excess parachute payments”
within the meaning of Section 280G(b)(1) of the Code shall be treated as subject
to the Excise Tax, unless in the opinion of a tax advisor selected by the
Company and reasonably acceptable to the Executive (“Tax Counsel”), such other
payments or benefits (in whole or in part) should be treated by the courts as
representing reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4)(B) of the Code), or otherwise not subject to the
Excise Tax;

(b) The amount of the Total Payments that shall be treated as subject to the
Excise Tax shall be equal to the lesser of (i) the total amount of the Total
Payments; or (ii) the amount of excess parachute payments within the meaning of
Section 280G(b)(1) of the Code (after applying clause (a) above);

(c) In the event that the Executive disputes any calculation or determination
made by the Company, the matter shall be determined by Tax Counsel, the fees and
expenses of which shall be borne solely by the Company; and

(d) The Executive shall be deemed to pay federal income taxes at the highest
marginal rate of federal income taxation in the calendar year in which the
Gross-Up Payment is to be made, and state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the effective date of employment, net of the maximum reduction in federal
income taxes which could be

 

7



--------------------------------------------------------------------------------

obtained from deduction of such state and local taxes, taking into account the
reduction in itemized deduction under Section 68 of the Code.

SECTION 6. Covenants of the Executive. During the Continuation Period following
any Change in Control pursuant to which the Executive receives the benefits
pursuant to Section 3.1(b)(iii), the Executive covenants and agrees as follows:

(a) the Executive agrees to comply with his or her obligations under the
Inventions, Copyright and Confidentiality Agreement that he or she entered into
with the Company; and

(b) the Executive acknowledges that the Executive has knowledge of confidential
and proprietary information concerning the current salary, benefits, skills, and
capabilities of Company employees and that it would be improper for the
Executive to use such Company proprietary information in any manner adverse to
the Company’s interests. The Executive agrees that he or she will not recruit or
solicit for employment, directly or indirectly, any employee of the Company
during the Continuation Period.

SECTION 7. Successors; Binding Agreement.

This Agreement will be binding upon and will inure to the benefit of the Company
and its Successors, and the Company will require any Successors to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession or
assignment had taken place. Neither this Agreement nor any right or interest
hereunder will be assignable or transferable by the Executive or by the
Executive’s beneficiaries or legal representatives, except by will or by the
laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by the Executive’s legal representatives.

SECTION 8. Fees and Expenses.

The Company will pay as they become due all legal fees and related expenses
(including the costs of experts) incurred by the Executive, in good faith, in
(a) contesting or disputing, any such termination of employment and (b) seeking
to obtain or enforce any right or benefit provided by this Agreement or by any
other plan or arrangement maintained by the Company under which the Executive is
or may be entitled to receive benefits. If the dispute is resolved by a final
decision of an arbitrator pursuant to Section 15 in the favor of the Company,
the Executive shall reimburse the Company for all such legal fees and related
expenses (including costs of experts) paid by the Company on behalf of the
Executive.

SECTION 9. Notice.

For the purposes of this Agreement, notices and all other communications
provided for in the Agreement (including the Notice of Termination) will be in
writing and will be deemed to have been duly given when personally delivered or
sent by certified mail, return receipt requested, postage prepaid, addressed to
the respective addresses last given by each party to the other, provided that
all notices to the Company will be directed to the attention of the Board with a
copy to the Secretary of the Company. All notices and communications will be
deemed to have been received on the date of delivery thereof or on the third
business day after the mailing thereof, except that notice of change of address
will be effective only upon receipt.

SECTION 10. Dispute Concerning Termination.

If prior to the Date of Termination (as determined without regard to this
Section 10), the party receiving the Notice of Termination notifies the other
party that a dispute exists concerning the termination, the Date of Termination
shall be extended until the earlier of (i) the date on which the Term ends or
(ii) the date on which the dispute is finally resolved, either by mutual written
agreement of the parties or by a final judgment, order or decree of an
arbitrator or a court of competent jurisdiction (which is not appealable or with
respect to which the

 

8



--------------------------------------------------------------------------------

time for appeal therefrom has expired and no appeal has been perfected);
provided, however, that the Date of Termination shall be extended by a notice of
dispute given by the Executive only if such notice is given in good faith and
the Executive pursues the resolution of such dispute with reasonable diligence.

SECTION 11. Compensation During Dispute.

If a purported termination occurs following a Change in Control and during the
Term and the Date of Termination is extended in accordance with Section 10
hereof, the Company shall continue to pay the Executive the full compensation in
effect when the notice giving rise to the dispute was given (including, but not
limited to, salary) and continue the Executive as a participant in all
compensation, benefit and insurance plans in which the Executive was
participating when the Notice of Termination was given, until the Date of
Termination, as determined in accordance with Section 10 hereof. Amounts paid
under this Section 11 are in addition to all other amounts due under this
Agreement and shall not be offset against or reduce any other amounts due under
this Agreement or otherwise.

SECTION 12. Nonexclusivity of Rights.

Nothing in this Agreement will prevent or limit the Executive’s continuing or
future participation in any benefit, bonus, incentive or other plan or program
provided by the Company for which the Executive may qualify, nor will anything
herein limit or reduce such rights as the Executive may have under any other
agreements with the Company (except for any severance or termination agreement).
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Company will be payable in
accordance with such plan or program, except as specifically modified by this
Agreement.

SECTION 13. No Set-Off.

The Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder will not be affected by any
circumstances, including any right of set-off, counterclaim, recoupment, defense
or other right which the Company may have against the Executive or others.

SECTION 14. Miscellaneous.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter hereof has been made by
either party which is not expressly set forth in this Agreement.

SECTION 15. Governing Law and Binding Arbitration.

This Agreement will be governed by and construed and enforced in accordance with
the laws of the State of Delaware without giving effect to the conflict of laws
principles thereof. All disputes relating to this Agreement, including its
enforceability, shall be resolved by final and binding arbitration before an
arbitrator appointed by the Judicial Arbitration and Mediation Service (JAMS),
in accordance with the rules and procedures of arbitration under the Company’s
Dispute Resolution Program, attached hereto as Exhibit B, with the arbitration
to be held in San Diego, California. Judgment upon the award may be entered in
any court having jurisdiction thereof.

SECTION 16. Severability.

The provisions of this Agreement will be deemed severable and the invalidity or
unenforceability of any provision will not affect the validity or enforceability
of the other provisions hereof.

 

9



--------------------------------------------------------------------------------

SECTION 17. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, if any, understandings and arrangements, oral
or written, between the parties hereto with respect to severance protection in
connection with a Change in Control. To the extent that SAIC and the Executive
have previously entered into a Severance Protection Agreement dated on or after
September 1, 2005 and prior to the date hereof in substantially similar form as
this Agreement (the “Prior Agreement”), the parties acknowledge and agree that,
pursuant to notice duly delivered by SAIC and received by the Executive, the
term of the Prior Agreement shall expire effective 11:59 p.m. on December 31,
2006 and the terms and provisions of this Agreement shall control effective
12:00 midnight on January 1, 2007.

[Remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

SAIC, INC.    

K.C. Dahlberg

Chairman and Chief Executive Officer

   

[Executive’s Signature]

   

[Executive’s Name]

 

11



--------------------------------------------------------------------------------

Exhibit A

RELEASE OF ALL CLAIMS AND POTENTIAL CLAIMS

1. This Release of All Claims and Potential Claims (“Release”) is entered into
by and between ______________________ (“________”) and SAIC, Inc. (hereinafter
“SAIC”). _____________ and SAIC have previously entered into a Severance
Protection Agreement dated _________ (“Severance Agreement”). In consideration
of the promises made herein and the consideration due ____________ under the
Severance Agreement, this Release is entered into between the parties.

2. (a) The purposes of this Release is to settle completely and release SAIC,
its individual and/or collective officers, directors, stockholders, agents,
parent companies, subsidiaries, affiliates, predecessors, successors, assigns,
employees (including all former employees, officers, directors, stockholders
and/or agents), attorneys, representatives and employee benefit programs
(including the trustees, administrators, fiduciaries and insurers of such
programs) (referred to collectively as “Releasees”) in a final and binding
manner from every claim and potential claim for relief, cause of action and
liability of any and every kind, nature and character whatsoever, known or
unknown, that ________ has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between ________ and SAIC and its
subsidiaries, affiliates and predecessors, and/or the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act, and any personal gain with respect to any
claim arising under the qui tam provisions of the False Claims Act, 31 U.S.C.
3730, but excluding any rights or benefits to which _______ is entitled under
the Severance Agreement.

(b) This is a compromise settlement of all such claims and potential claims,
known or unknown, and therefore this Release does not constitute either an
admission of liability on the part of ________ and SAIC or an admission,
directly or by implication, that ________ and/or SAIC, its subsidiaries,
affiliates or predecessors, have violated any law, rule, regulation, contractual
right or any other duty or obligation. The parties hereto specifically deny that
they have violated any law, rule, regulation, contractual right or any other
duty or obligation.

(c) This Release is entered into freely and voluntarily by ________ and SAIC
solely to avoid further costs, risks and hazards of litigation and to settle all
claims and potential claims and disputes, known or unknown, in a final and
binding manner.

3. For and in consideration of the promises and covenants made by ________ to
SAIC and SAIC to ________, contained herein, ________ and SAIC have agreed and
do agree as follows:

(a) ________ waives, releases and forever discharges Releasees from any claims
and potential claims for relief, causes of action and liabilities, known or
unknown, that [he/she] has or may have against Releasees arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims for
relief, causes of action and liabilities of any and every kind, nature and
character whatsoever, known or unknown, arising out of, relating to or resulting
from the employment relationship between ________ and SAIC and its subsidiaries,
affiliates and predecessors, and the termination of that relationship including
any and all claims and rights under the Age Discrimination in Employment Act,
and any personal gain with respect to any claim arising under the qui tam
provisions of the False Claims Act, 31 U.S.C. 3730 but excluding any rights or
benefits to which _______ is entitled under the Severance Agreement.

(b) ________ agrees that [he/she] will not directly or indirectly institute any
legal proceedings against Releasees before any court, administrative agency,
arbitrator or any other tribunal or forum whatsoever by reason of any claims and
potential claims for relief, causes of action and liabilities of any and every
kind, nature and character whatsoever, known or unknown, arising out of,
relating to or resulting from any events occurring prior to the execution of
this Release, including but not limited to any claims and potential claims

 

12



--------------------------------------------------------------------------------

for relief, causes of action and liabilities arising out of, relating to or
resulting from the employment relationship between ________ and SAIC and its
subsidiaries, affiliates and predecessors, and/or the termination of that
relationship including any and all claims and rights under the Age
Discrimination in Employment Act.

(c) ________ is presently unaware of any injuries that [he/she] may have
suffered as a result of working at SAIC or its subsidiaries, affiliates or
predecessors, and has no present intention of filing a workers’ compensation
claim. Should any such claim arise in the future, ________ waives and releases
any right to proceed against SAIC or its subsidiaries, affiliates or
predecessors, for such a claim. ________ also waives any right to bring any
disability claim against SAIC or its subsidiaries, affiliates or predecessors,
or its or their carriers.

4. As a material part of the consideration for this Agreement, ________ and
[his/her] agents and attorneys, agree to keep completely confidential and not
disclose to any person or entity, except immediate family, attorney, accountant,
or tax preparers, or in response to a court order or subpoena, the terms and/or
conditions of this Release and/or any understandings, agreements, provisions
and/or information contained herein or with regard to the employment
relationship between ________ and SAIC and its subsidiaries, affiliates and
predecessors.

5. Any dispute, claim or controversy of any kind or nature, including but not
limited to the issue of arbitrability, arising out of or relating to this
Release, or the breach thereof, or any disputes which may arise in the future,
shall be settled in a final and binding before an arbitrator appointed by the
Judicial Arbitration and Mediation Service in accordance with the rules and
procedures of arbitration under the Company’s Dispute Resolution Program,
attached hereto as Exhibit A. The prevailing party shall be entitled to recover
all reasonable attorneys’ fees, costs and necessary disbursements incurred in
connection with the arbitration proceeding. Judgment upon the award may be
entered in any court having jurisdiction thereof.

6. It is further understood and agreed that ________ has not relied upon any
advice whatsoever from SAIC and/or its attorneys individually and/or
collectively as to the taxability, whether pursuant to Federal, State or local
income tax statutes or regulations, or otherwise, of the consideration
transferred hereunder and that [he/she] will be solely liable for all of
[his/her] tax obligations. ________ understands and agrees that SAIC or its
subsidiaries, affiliates or predecessors, may be required by law to report all
or a portion of the amounts paid to [him/her] and/or [his/her] attorney in
connection with this Release to federal and state taxing authorities. ________
waives, releases, forever discharges and agrees to indemnify, defend and hold
SAIC harmless with respect to any actual or potential tax obligations imposed by
law.

7. ________ acknowledges that [he/she] has read, understood and truthfully
completed the Business Ethics and Conduct Disclosure Statement attached hereto
as Exhibit B.

8. It is further understood and agreed that Releasees and/or their attorneys
shall not be further liable either jointly and/or severally to ________ and/or
[his/her] attorneys individually or collectively for costs and/or attorneys
fees, including any provided for by statute, nor shall ________ and/or [his/her]
attorneys be liable either jointly and/or severally to SAIC and/or its attorneys
individually and/or collectively for costs and/or attorneys’ fees, including any
provided for by statute.

9. ________ understands and agrees that if the facts with respect to which this
Release are based are found hereafter to be other than or different from the
facts now believed by [him/her] to be true, [he/she] expressly accepts and
assumes the risk of such possible difference in facts and agrees that this
Release shall be and remain effective notwithstanding such difference in facts.

10. ________ understands and agrees that there is a risk that the damage and/or
injury suffered by ________ may become more serious than [he/she] now expects or
anticipates. ________ expressly accepts and assumes this

 

13



--------------------------------------------------------------------------------

risk, and agrees that this Release shall be and remains effective
notwithstanding any such misunderstanding as to the seriousness of said injuries
or damage.

11. ________ understands and agrees that if [he/she] hereafter commences any
suit arising out of, based upon or relating to any of the claims and potential
claims for relief, cause of action and liability of any and every kind, nature
and character whatsoever, known or unknown, [he/she] has released herein,
________ agrees to pay Releasees, and each of them, in addition to any other
damages caused to Releasees thereby, all attorneys’ fees incurred by Releasees
in defending or otherwise responding to said suit.

12. It is further understood and agreed that this Release shall be binding upon
and will inure to the benefit of ________’s spouse, heirs, successors, assigns,
agents, employees, representatives, executors and administrators and shall be
binding upon and will inure to the benefit of the individual and/or collective
successors and assigns of Releasees and their successors, assigns, agents and/or
representatives.

13. This Release shall be construed in accordance with and governed for all
purposes by the laws of the State of California.

14. ________ agrees that [he/she] will not seek future employment with, nor need
to be considered for any future openings with SAIC, any division thereof, or any
subsidiary or related corporation or entity.

15. ________ and Releasees waive all rights under Section 1542 of the California
Civil Code, which section has been fully explained to them by their respective
legal counsel and which they fully understand, and any other similar provision
or the law of any other state or jurisdiction. Section 1542 provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in [his/her] favor at the time of executing the release, which
if known by [him/her] must have materially affected [his/her] settlement with
the debtor.

16. Notwithstanding anything in this Agreement to the contrary, ________ does
not waive, release or discharge any rights to indemnification for actions
occurring through [his/her] affiliation with SAIC or its subsidiaries,
affiliates or predecessors, whether those rights arise from statute, corporate
charter documents or any other source nor does __________ waive, release or
discharge any right ________ may have pursuant to any insurance policy or
coverage provided or maintained by SAIC or its subsidiaries, affiliates or
predecessors.

17. If any part of this Agreement is found to be either invalid or
unenforceable, the remaining portions of this Agreement will still be valid.

18. This Agreement is intended to release and discharge any claims of __________
under the Age Discrimination and Employment Act. To satisfy the requirements of
the Older Workers’ Benefit Protection Act, 29 U.S.C. section 626(f), the parties
agree as follows:

 

  A. _________ acknowledges that [he/she] has read and understands the terms of
this Agreement.

 

  B. __________ acknowledges that [he/she] has been advised in writing to
consult with an attorney, if desired, concerning this Agreement and has received
all advice [he/she] deems necessary concerning this Agreement.

 

  C. __________ acknowledges that [he/she] has been given twenty-one (21) days
to consider whether or not to enter into this Agreement, has taken as much of
this time as necessary to consider whether to enter into this Agreement, and has
chosen to enter into this Agreement freely, knowingly and voluntarily.

 

  D. For a seven day period following the execution of this Agreement, _________
may revoke this Agreement by delivering a written revocation to at SAIC. This
Agreement shall not become effective and enforceable until the revocation period
has expired.

 

14



--------------------------------------------------------------------------------

19. ________ acknowledges that [he/she] has been encouraged to seek the advice
of an attorney of [his/her] choice with regard to this Release. Having read the
foregoing, having understood and agreed to the terms of this Release, and having
had the opportunity to and having been advised by independent legal counsel, the
parties hereby voluntarily affix their signatures.

20. This Agreement is to be interpreted without regard to the draftsperson. The
terms and intent of the Agreement shall be interpreted and construed on the
express assumption that all parties participated equally in its drafting.

21. This Release constitutes a single integrated contract expressing the entire
agreement of the parties hereto. Except for the Severance Agreement, which
defines certain obligations on the part of both parties, and this Release, there
are no agreements, written or oral, express or implied, between the parties
hereto, concerning the subject matter herein.

 

Dated: ____________________, 20__

   

[Signature]

   

[Print Name]

 

SAIC, Inc. By:     

Name:

    

Its:

    

 

15



--------------------------------------------------------------------------------

BUSINESS ETHICS AND CONDUCT

DISCLOSURE STATEMENT

Are you aware of any illegal or unethical practices or conduct anywhere within
SAIC, Inc. or its subsidiaries, affiliates or predecessors (“SAIC”) (including,
but not limited to, improper charging practices, or any violations of SAIC’s
Standards of Business Ethics and Conduct)?

Yes ¨                                                                      No ¨

(Your answer to all questions on this form will not have any bearing on the fact
or terms of your Release with SAIC.)

If the answer to the preceding question is “yes,” list here, in full and
complete detail, all such practices or conduct. (Use additional pages if
necessary.)

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Have any threats or promises been made to you in connection with your answers to
the questions on this form?

Yes ¨                                                                      No ¨

If “yes,” please identify them in full and complete detail. Also, notify SAIC’s
General Counsel at (858) 826-7325 immediately.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

I declare under penalty of perjury, under the laws of the State of California
and of the United States, that the foregoing is true and correct.

Executed this ____ of ___________________, 20__, at ___________________.

 

   

[Signature]

 

16